DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811072603.7, filed on September 14, 2018.

Status of Claims

Claims 1-19 and 26 are allowed as previously indicated in the Notice of Allowance mailed on January 12, 2022.

Allowable Subject Matter

Claims 1-19 and 26 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Good (PG PUB US2014/0108524) teaches a method includes determining, at a first computing device, whether data to be communicated to a second computing device includes 
Brueck (PG PUB US2011/0022471) teaches messaging services for providing updates for multimedia content delivered over the Internet for a live event. In one embodiment, a messaging server provides real-time updates for multimedia content of a live event delivered over the Internet to multiple media players that request the multimedia content over the Internet. In one embodiment, the real-time updates indicate when the multimedia content is available for delivery over the Internet. In another embodiment, the real-time updates can be used to dynamically insert advertisement markers for advertisement breaks in the multimedia content [Brueck, Abstract].
Dachiraju (PG PUB US2012/0079578) teaches a method, performed by a video provisioning system, including receiving a request for a first digital rights management (DRM) token, associated with a video asset purchased via the video provisioning system, from a browser application associated with a user device and providing the first DRM token to the browser application. The method may further include receiving a license authorization request to issue a DRM license for the video asset, where the license authorization request is received from a license server, where the DRM license is to be used by the user device to decrypt the video asset, and where the license authorization request includes a second DRM token; determining whether the second DRM token matches the first DRM token; and authorizing the 
However, the prior art of records fail to teach or suggest individually or in combination, “a central server is configured to cache the serialized streaming media data packets, if a serialized back-to-source request from the edge stream-pulling server is received, determine, a start position of to-be-transmitted streaming media data packets according to the serialized back- to-source request, and send the cached streaming media data packets to the edge stream-pulling server according to the start position; and
the edge stream-pulling server is configured to deserialize received streaming media data packets to restore the received streaming media data packets, and send the restored streaming media data packets to a user terminal.” as set forth in independent claim 1 and similar language in independent claim 14 and 26;
Similar reasoning applies to dependent claims 2-13 and 15-19 as they further limit independent claims 1 and 14 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441